Citation Nr: 1121761	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-16 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the appellant is eligible for education benefits under the Dependents' Educational Assistance (DEA) program under 38 U.S.C. Chapter 35.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from August 1973 to March 1996.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 determination by the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the claim.

The appellant testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in December 2010.  A transcript of this proceeding has been associated with the claims file.  


FINDING OF FACT

The appellant was born in May 1982 and reached her 26th birthday prior to the effective date of a finding of permanent and total disability on behalf of the Veteran.  


CONCLUSION OF LAW

The eligibility criteria for entitlement to DEA benefits under 38 U.S.C. Chapter 35 have not been met. 38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking DEA benefits under 38 U.S.C. Chapter 35.  Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways including being the child of a veteran who has a permanent total service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. §§ 3.807, 21.302. 

Eligibility for Chapter 35 benefits further requires, however, that the appellant must not reach her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  The Board has carefully reviewed the record, and notes that it is undisputed that the appellant reached her 26th birthday in May 2008, prior to the currently assigned July 16, 2008 effective date of the Veteran's permanent and total service-connected disability rating.  Accordingly, and unfortunately, the appellant is not eligible for Chapter 35 educational assistance at this time. 

In an August 2008 rating decision, the RO increased the Veteran's disability rating to 100 percent, effective from July 16, 2008, the day after the Veteran stopped working.  

On the appellant's application for benefits, received in October 2008, she reported her date of birth as May 14, 1982.  She turned 26 in May 2008.  The effective date of the Veteran's permanent and total rating is after that date, in July 2008.  

The appellant has contended that she was still 26 when the Veteran was awarded a permanent total service-connected disability.  However, the appellant's claim for DEA benefits must still be denied because eligibility for Chapter 35 benefits further requires that the appellant must not reach her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  

The appellant and has also argued that the Veteran was entitled to an award of permanent total service-connected disability prior to her 26th birthday since he had a claim pending since 2005.  Specifically, the appellant argues that, if the Veteran had been awarded disability when he first became entitled to it, she would have been eligible for the claimed benefits.  

Despite these arguments, the Board notes that the August 2008 rating decision found that the Veteran's permanent and total disability rating was effective from July 16, 2008.  The Veteran was notified of this rating decision, but did not appeal; therefore, that determination is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302. 

Although the Board is sympathetic to the appellant's position, and the contentions she has advanced in support of her claim, the regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 DEA benefits are clear and specific.  The Board is bound by these criteria, including the definition of "child" for purposes of eligibility for education benefits.  Consequently, the appellant's claim for DEA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  

The duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Barger v. Principi, 16 Vet. App. 132 (2002).  Consequently, the notice and assistance provisions discussed above are not required in this case.

ORDER

Education benefits under the DEA program, 38 U.S.C. Chapter 35, are denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


